Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The second claim listed as claim 22 on pg. 5 of the claims is amended to be claim 23 as indicated by the applicant in the remarks filed 4/5/2021 (See pg. 2 of the remarks filed 4/5/2021). 

Response to Arguments
Applicant’s arguments, see pgs. 5-7 of the Remarks, filed 4/5/2021, with respect to Ogawa in view of Lee, Sasaki and Ebata  have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 7-13,15-17 and 19-23 under 35 U.S.C. 103 has been withdrawn. 
The applicants arguments on pgs. 5-7 asserting that the modification of Ogawa with Lee, Sasaki and Ebata would render the arts unsatisfactory for their purposes is persuasive. Particularly pgs. 6-7 describing the problems of two deletion triggers introduced by the combination of Lee and Sasaki. The rejection under 103 is withdrawn and a reasons for allowance is provided below. 

Allowable Subject Matter
Claims 1-3, 5-13, 15-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts are Ogawa, Lee, Sasaki and Ebata. Ogawa discloses a thumbnail cache which may delete thumbnails marked as ‘copy never’ after a prescribed time has passed. Lee discloses a multimedia file management system which may mark a media file and its associated thumbnail as ‘expired’ if the rental period of the media file has ended. Sasaki teaches a method for managing EXIF files including a process of overwriting thumbnail images which have no associated media file. Ebata discloses deleting media files when the amount of free space in a storage is below a threshold. However none of the arts individually disclose each of the limitations required by the independent claims further as noted in the applicants Remarks (See pgs. 5-7 of the Remarks dates 4/5/2021) the references in combination are unsuitable for their intended purposes. Thus the claims are allowable over the prior art. 
Claims 2-3, 5-10, 12-13, 16-17 and 19-23 depend from claims 1, 11 and 15 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423